J-A33045-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: L.M.A., A MINOR                  IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA


APPEAL OF: L.A., BIRTH MOTHER
                                                          No. 1782 EDA 2014


                      Appeal from the Decree May 16, 2014
              In the Court of Common Pleas of Philadelphia County
                  Family Court at No.: CP-51-AP-0000326-2011


BEFORE: LAZARUS, J., WECHT, J., and STRASSBURGER, J.*

MEMORANDUM BY WECHT, J.:                               FILED JANUARY 08, 2015

       L.A. (“Mother”) appeals the May 16, 2014 decree that involuntarily

terminated her parental rights to her son, L.M.A. (“Child”).          After careful

review, we affirm.

       The record supports the following summary of the factual and

procedural history.         Mother and M.W. (“Father”) began a romantic

relationship. Father was married at that time. Child was born in July 2010.

Mother also had a then-four-year-old child with another man.

       While pregnant with Child, Mother contacted Adoptions from the Heart

(“AFTH”), a child placement agency.            Mother told the adoption counselor,

Michaelina Bendig, that the father of her child was a musician that she had

met in New Orleans and that Mother did not know his name or have contact


____________________________________________


*
       Retired Senior Judge assigned to the Superior Court.
J-A33045-14



information. Prior to Child’s birth, Mother went to two counseling sessions

and selected an adoptive family.

      When Child was born, Mother notified AFTH and Mother transferred

custody to AFTH. Child then was placed with an adoptive family. Mother,

however, did not sign the consent forms for the adoption, and, after six

days, Child was returned to Mother’s custody.

      While Child was in Mother’s custody, Father spent some time with

Child. Mother continued to contact AFTH to discuss adoption. Ms. Bendig

also discussed parenting techniques with Mother. Ms. Bendig was concerned

about adoption because Child was getting older and Ms. Bendig was

concerned about the impact on Mother’s other child if Child were removed

from the home. However, Mother selected S.P. and A.H. (“Adoptive Family”)

to adopt Child. On May 24, 2011, Mother signed a consent to adopt. Mother

also signed an affidavit stating that she was unaware of the identity of

Child’s birth father.   On May 25, 2011, Adoptive Family took physical

custody of Child.     On July 26, 2011, they filed a petition for adoption.

During the thirty-day period during which Mother could revoke her consent,

she did not do so. However, after that period expired, Mother attempted to

revoke her consent.

      In August 2011, Father contacted AFTH’s counsel and alleged that he

was Child’s biological father.     Counsel instructed Father to arrange a

paternity test. In the meantime, Ms. Bendig attempted to contact Mother to

inquire about Father’s claim. Mother did not return Ms. Bendig’s telephone

                                    -2-
J-A33045-14



call.    On September 19, 2011, Father contacted the AFTH regional

supervisor, Jeanne Magee, to inquire about the paternity test. The paternity

test proved that Father was Child’s biological father.

        On September 13, 2011, AFTH filed a petition to confirm Mother’s

consent, a petition to involuntarily terminate Father’s parental rights, and a

petition to involuntarily terminate the unknown father’s parental rights. On

April 4, 2012, AFTH filed a petition to involuntarily terminate Mother’s

parental rights.     The trial court held hearings on the petitions on June 6,

2012, June 13, 2012, and February 13, 2013. On May 16, 2014, 1 the court

issued decrees involuntarily terminating Mother’s and Father’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(1) and (b).              The court also

confirmed Mother’s consent. On June 13, 2014, Mother timely filed a notice

of appeal and a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).2

        In her 1925(b) statement, Mother raised three issues.               Mother

challenged     the    trial   court’s    conclusion   that   section   2511(a)(1)’s

requirements had been proven, Mother asserted that her due process rights
____________________________________________


1
       The record does not indicate the cause of the delay between the initial
hearings and the court’s decree. However, Mother and Father each changed
counsel between the June 13, 2012 and the February 13, 2013 hearings.
Additionally, it appears that Mother’s counsel did not file proposed findings
of fact and conclusions of law until February 24, 2014.
2
     Father also filed a notice of appeal. That appeal was docketed at 1767
EDA 2014 and is disposed of in a separate memorandum.



                                           -3-
J-A33045-14



had been violated in the termination of her parental rights, and Mother

contended that the court erred in failing to find that she had revoked her

consent.     Concise   Statement of Matters     Complained    of on Appeal,

6/13/2014.    However, Mother has since conceded that her first and third

issues “are not viable” and she withdrew them.          Mother’s Brief at 5.

Therefore, only one issue remains for our review:

      Did the Court err in ruling for termination of parental rights in a
      manner that violated the Due Process Rights of both parents
      under the Constitution of the United States of America?

Mother’s Brief at 4.

      While framed broadly, Mother argues narrowly that her procedural due

process rights were violated because she was not given proper notice of her

right to revoke her consent to the adoption, specifically notice was not given

of the sixty-day period during which a birth parent may revoke consent due

to fraud or duress.    Mother concedes that the governing statute does not

require that she be informed of that sixty-day period. Mother also concedes

that she never claimed fraud or duress.     Despite that, Mother avers that,

because AFTH did not inform her of this sixty-day period, she did not receive

adequate notice and her due process rights were violated. Mother’s Brief at

11-17.

      While Mother challenges her consent to adopt, the trial court both

confirmed Mother’s consent to adopt and involuntarily terminated Mother’s

parental rights.   The court engaged in two separate and distinct analyses.



                                     -4-
J-A33045-14



The Adoption Act contemplates that if parental rights are terminated

involuntarily, then consent is not required:

      Consent of a parent to adoption shall not be required if a decree
      of termination with regard to such parent has been entered.
      When parental rights have not previously been terminated, the
      court may find that consent of a parent of the adoptee is not
      required if, after notice and hearing as prescribed in section
      2513 (relating to hearing), the court finds that grounds exist for
      involuntary termination under section 2511 (relating to grounds
      for involuntary termination).

23 Pa.C.S.A. § 2714. Therefore, even if we were to find that Mother’s due

process rights were violated in the way asserted, the trial court decision

stands upon a separate basis that Mother has not challenged. Thus Mother’s

lone claim before this Court, even if meritorious, cannot change the outcome

of the case and we must affirm.

      Even if we were to reach the merits of Mother’s claim, the consent

form she signed comports with the law. See 23 Pa.C.S.A. § 2711. Further,

the record is ample to support the finding that Mother was informed of the

time period in which she could revoke her consent.       Notes of Testimony

(“N.T.”), 6/6/2012, at 77-78, 96-100, 145-46, 156-57; N.T., 2/13/2013, at

84. As Mother notes, there is no requirement that the consent form contain

information about the sixty-day deadline to revoke consent in cases of fraud

or duress and Mother has not claimed that either occurred.

      Decree affirmed.




                                     -5-
J-A33045-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/8/2015




                          -6-